DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 thru 20 have been examined.
Drawings
The drawings are objected to because in Figure 5, decision block 507 recites, "Determine driver alertness based on driver inputs?" with Yes and No options.  The decision of block 507 is not a yes or no question.  The question should be rewritten to be something asking if the alertness is high or if it is above a level.  Or the yes and no options changed to High and Low, respectively.  (See specification P[0061])  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because in Figures 2A and 2B, the reference number 100 (vehicle operating environment).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: P[0061] should include a description of the decision block 507 when there is a high level of alertness (return to item 504).  
Appropriate correction is required.
The use of the terms OBJECTIVE C, PERL, and RUBY (P[0067]), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 thru 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the braking system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites “a brake signal” in line 1, while claim 15 recites “a braking signal” in line 8.  It is unclear if the brake signal is the same as the braking signal.  Based on the claim language, the examiner assumes the brake signal is the same as the braking signal.  Additionally, it is unclear if “a brake signal” is a new braking signal or the same braking signal.  The examiner assumes it is the same braking signal for continued examination.
Claim 19 recites “The method of claim 8” in line 1, but claim 8 is a system claim.  It is unclear if claim 19 should be the “method of claim 15” (or 16 or 17 or 18), or should be the “system of claim 8”.  The examiner assumes it should be “The method of claim 18” for continued examination, and “the condition” should be “the braking condition” of claim 18.
Claim 20 recites “a brake pedal” in line 2, while claim 8 recites “a pedal configured to receive a driver brake input” in line 4.  The examiner assumes the recited brake pedal is the same as the pedal of claim 8.  It is unclear if brake pedal of claim 20 is a new brake pedal or the same brake pedal.  The examiner assumes it is the same brake pedal for continued examination.
Claim 20 recites “a braking system” in lines 2 and 3, while claim 8 also recites “a braking system” in line 2.  It is unclear if this is a new braking system or the same braking system.  The examiner assumes it is the same braking system for continued examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 8 thru 14 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Fung et al Patent Application Publication Number 2016/0001781 A1.
Regarding claim 8 Fung et al disclose the claimed system, the components and systems of a motor vehicle includes vehicle systems 126 (Figure 1A) with the vehicle systems 126 having various systems and devices (Figure 2), comprising:
the claimed interface to a braking system, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422], the claimed braking system generates brake signals to cause a vehicle to decelerate, “as a driver 102 depresses brake pedal 7606, the motor vehicle 100 can travel to the first stopping distance 7602 before coming to a complete stop” P[0726], the claimed braking system comprising a pedal to receive a driver brake input to generate at least some of the brake signals, “Referring now to FIG. 77, as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727];
the claimed memory that stores program instructions, the ECU 106 includes a memory 110 (Figure 1B) to store and facilitate execution of instructions P[0214]; and
the claimed processor to execute the program instructions, the ECU 106 includes a processor 108 (Figure 1B) executes the stored instructions P[0214], to cause the processor to:
the claimed determine a level of driver alertness by analyzing at least one driver input in response to a condition, wherein the claimed level of driver alertness is recorded as a driver status, “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 114), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “Vehicle information for determining a vehicular-sensed driver state can include braking information that correlates to the driver from the electronic stability control system 202, the antilock brake system 204, the brake assist system 206, among others.” P[0571];
the claimed adjusting a configuration of the braking system according to the driver status, “when a driver is extremely distracted (e.g., extremely drowsy), the antilock brake system 204 can be modified to achieve a shorter stopping distance than when a driver is somewhat distracted. The level of brake assistance provided by the brake assist system 206 could be varied according to the level of drowsiness, with assistance increased with distraction. As another example, the brake prefill system 208 could adjust the amount of brake fluid delivered during a prefill or the timing of the prefill according to the level of distraction.” P[0511], and “For example, a motor vehicle can include provisions for adjusting various brake control systems according to the behavior of a driver. For example, a response system can modify the control of antilock brakes, brake assist, brake prefill, as well as other braking systems when a driver is drowsy. This arrangement helps to increase the effectiveness of the braking system in hazardous driving situations that can result when a driver is drowsy.” P[0725].
Regarding claim 9 Fung et al disclose the claimed condition comprises a braking condition based on a proximity to an object, “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427], “using information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision. The response system 188 can determine if warnings and/or other operations should be performed according to the estimated time to collision.” P[0801], and “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113).
Regarding claim 10 Fung et al disclose the claimed audio or visual indicator to be activated in response to the braking condition, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111).
Regarding claim 11 Fung et al disclose the claimed configuration of the braking system is adjusted to automatically generate a brake signal in response to detecting a braking condition using a sensor system, the vehicle 1900 comprises a vehicle information sensing device 1908 (Figure 19 and P[0422]), “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), and “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116).
Regarding claim 12 Fung et al disclose the claimed condition is generated by a test system to measure driver reaction time, “the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver” P[0727], “As indicated in FIG. 25, upon detecting that a driver is drowsy or otherwise inattentive, the response system 188 can control the electronic stability control system 202, the antilock brake system 204, the brake assist system 206, and the brake prefill system 208 in a manner that compensates for the potentially slower reaction time of the driver. For example, in some cases, response system 188 can operate the electronic stability control system 202 to improve steering precision and enhance stability.” P[0501], “In step 10102, the response system 188 determines a minimum reaction time for vehicle recovery. In some cases, the minimum reaction time is associated with the minimum amount of time for a vehicle to avoid a lane crossing once a driver becomes aware of the potential lane crossing.” P[0778], “In step 10106, the response system 188 determines an initial threshold setting from the minimum reaction time and the vehicle operating information. In step 10108, the response system 188 determines the body index state of the driver.” P[0779], and “FIG. 114 illustrates an embodiment of a process for setting a first time to collision threshold and a second time to collision threshold. In step 11402, the response system 188 can determine a minimum reaction time for avoiding a collision. In step 11404, the response system 188 can receive target and host vehicle information such as location, relative speeds, absolute speeds, as well as any other information. In step 11406, the response system 188 can determine a first initial threshold setting and a second initial threshold setting. In some cases, the first initial threshold setting corresponds to the threshold setting for warning a driver. In some cases, the second initial threshold setting corresponds to the threshold setting for warning a driver and also operating braking and/or seat belt pretensioning.” P[0806].  The response system 188 (Figure 1A ECU 106) equates to the claimed test system.
Regarding claim 13 Fung et al disclose the claimed condition comprises a visual indicator, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111), and the claimed driver input is the driver brake input, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422].
Regarding claim 14 Fung et al disclose the claimed sensor system generates sensor data indicating a proximity to objects, the vehicle 1900 comprises a vehicle information sensing device 1908 (Figure 19 and P[0422]), “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], and “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 thru 7 and 15 thru 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fung et al Patent Application Publication Number 2016/0001781 A1 in view of Kim et al KR Patent Application Publication Number KR 20170142717 A (translation cited).
Regarding claim 1 Fung et al teach the claimed system, the components and systems of a motor vehicle includes vehicle systems 126 (Figure 1A) with the vehicle systems 126 having various systems and devices (Figure 2), comprising:
the claimed sensor system to generate sensor data indicating proximity to objects, the vehicle 1900 comprises a vehicle information sensing device 1908 (Figure 19 and P[0422]), “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], and “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427];
the claimed memory that stores program instructions, the ECU 106 includes a memory 110 (Figure 1B) to store and facilitate execution of instructions P[0214]; and
the claimed processor to execute the program instructions, the ECU 106 includes a processor 108 (Figure 1B) executes the stored instructions P[0214], to cause the processor to:
the claimed analyze the sensor data to determine a braking condition based on a proximity and velocity in relation to an object, the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as distance from potential obstacles in front of, beside and behind the vehicle 1900 P[0426], “using information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision. The response system 188 can determine if warnings and/or other operations should be performed according to the estimated time to collision.” P[0801], and “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113);
the claimed set a driver status based on receiving a parameter within a predetermined window of time, “In step 11308, the response system 188 can set a first time to collision threshold and a second time to collision threshold.” (P[0803] and Figure 113), “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 114), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807]; and
the claimed update a braking system according to the driver status, “when a driver is extremely distracted (e.g., extremely drowsy), the antilock brake system 204 can be modified to achieve a shorter stopping distance than when a driver is somewhat distracted. The level of brake assistance provided by the brake assist system 206 could be varied according to the level of drowsiness, with assistance increased with distraction. As another example, the brake prefill system 208 could adjust the amount of brake fluid delivered during a prefill or the timing of the prefill according to the level of distraction.” P[0511], and “For example, a motor vehicle can include provisions for adjusting various brake control systems according to the behavior of a driver. For example, a response system can modify the control of antilock brakes, brake assist, brake prefill, as well as other braking systems when a driver is drowsy. This arrangement helps to increase the effectiveness of the braking system in hazardous driving situations that can result when a driver is drowsy.” P[0725], wherein the claimed braking system generates brake signals to cause the vehicle to decelerate, “A response system can include provisions for automatically reducing a cruising speed in a cruise control system based on driver monitoring information.” P[0766], and “if the driver is only slightly drowsy, the predetermined percentage could be smaller than the percentage used when the driver is very drowsy. Using this arrangement, the response system 188 can automatically reduce the speed of the motor vehicle 100, since slowing the vehicle can reduce the potential risks posed by a drowsy driver.” P[0767], and the claimed braking system comprising a pedal to receive the driver brake input, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422].
Fung et al do not explicitly teach the claimed driver status is based on whether driver brake input is received within a predetermined time of the braking conditions.  The determination of the driver state in Fung et al could use any number a ways to set the driver state index number.  Once the driver state index is determined, then the functions of Fung et al would occur as disclosed by Fung et al.  Fung et al is merely lacking the explicit way in which the driver state is determined.  Kim et al teach the claimed driver status is based on whether driver brake input is received within a predetermined time of the braking conditions, “The brake reaction time determiner 420 determines that the driver is in a driver inattentive state when the brake reaction time is slower than a predetermined threshold.” (translation page 3 lines 36 and 37).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the brake reaction time determiner of Kim et al in order to keep the driver and vehicle safe when the driving ability is decreased by a careless situation (Kim et al translation page 2 lines 15 thru 17).
Regarding claim 2 Fung et al teach the claimed driver status is set to a low alertness status [when a driver reaction is not received in a predetermined time], “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 14), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807].  Fung et al do not explicitly teach the claimed driver status is set to a low alertness status in response to the driver brake input not being received within the predetermined time following the braking condition.  Kim et al teach, “The brake reaction time determiner 420 determines that the driver is in a driver inattentive state when the brake reaction time is slower than a predetermined threshold.” (translation page 3 lines 36 and 37), and “The carelessness level determination unit 500 determines the carelessness level according to the third carelessness determination result. The carelessness level decision unit 500 increases the carelessness level when it is judged that both the crash risk time determiner 410 and the brake reaction time determiner 420 are in a driver inattentive state.” (translation page 3 lines 41 thru 44).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the brake reaction time determiner and carelessness level determination unit of Kim et al in order to keep the driver and vehicle safe when the driving ability is decreased by a careless situation (Kim et al translation page 2 lines 15 thru 17).
Regarding claim 3 Fung et al teach the claimed update the braking system by increasing a brake sensitivity parameter according to the driver status being set to the low alertness level, “In order to accommodate changes in brake assist due to drowsiness, the initial threshold setting can be modified according to the state of the driver. In step 8206, the response system 188 determines the driver state index of the driver using any method discussed above. Next, in step 8208, the response system 188 determines a brake assist coefficient. As seen in look-up table 8210, the brake assist coefficient can vary between 0% and 25% according to the driver state index. Moreover, the brake assist coefficient generally increases as the driver state index increases. In step 8212, the activation threshold is selected according to the initial threshold setting and the brake assist coefficient. If the brake assist coefficient has a value of 0%, the activation threshold is just equal to the initial threshold setting. However, if the brake assist coefficient has a value of 25%, the activation threshold can be modified by up to 25% in order to increase the sensitivity of the brake assist when the driver is drowsy.” (P[0738] and Figure 82).
Regarding claim 4 Fung et al teach the claimed update the braking system by activating an autonomous driving mode according to the low alertness status, “when the driver is very distracted (e.g., very drowsy and/or possibly asleep), some vehicle systems may be modified to automatically control the vehicle, in a full or semi-autonomous mode” P[0856], and wherein the claimed autonomous driving mode generates a braking signal in response to the sensor data indicating that a proximity to the object exceeds a threshold level, “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), and “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116).
Regarding claim 5 Fung et al teach the claimed braking system generates at least some brake signals proportional to the driver brake input, “In order to accommodate changes in brake assist due to drowsiness, the initial threshold setting can be modified according to the state of the driver. In step 8206, the response system 188 determines the driver state index of the driver using any method discussed above. Next, in step 8208, the response system 188 determines a brake assist coefficient. As seen in look-up table 8210, the brake assist coefficient can vary between 0% and 25% according to the driver state index. Moreover, the brake assist coefficient generally increases as the driver state index increases. In step 8212, the activation threshold is selected according to the initial threshold setting and the brake assist coefficient. If the brake assist coefficient has a value of 0%, the activation threshold is just equal to the initial threshold setting. However, if the brake assist coefficient has a value of 25%, the activation threshold can be modified by up to 25% in order to increase the sensitivity of the brake assist when the driver is drowsy.” P[0738].
Regarding claim 6 Fung et al teach the claimed braking system generates at least some brake signals using an autonomous driving system, “when the driver is very distracted (e.g., very drowsy and/or possibly asleep), some vehicle systems may be modified to automatically control the vehicle, in a full or semi-autonomous mode” P[0856].
Regarding claim 7 Fung et al teach the claimed audio or visual indicator is active in response to the braking condition, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111).
Regarding claim 15 Fung et al teach the claimed computer implemented method, the methods of Figures 24A, 24B, 26, 27, 78 thru 82, 86, 87, 89, 90, 92 thru 96, and 113 thru 116, “a process for controlling one or more vehicle systems in a motor vehicle depending on the state of the driver. In some embodiments, some of the following steps could be accomplished by a response system 188 of a motor vehicle. In some cases, some of the following steps can be accomplished by an ECU 106 of a motor vehicle. In other embodiments, some of the following steps could be accomplished by other components of a motor vehicle, such as vehicle systems 126.” P[0486], the method comprising:
the claimed processor detecting whether a driver provides a driver input within a predetermined window of time following a condition, ECU 106 include processor 108 (Figure 1B), the ECU 106 controls the components of the motor vehicle 100 P[0210], “as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727], and “FIG. 114 illustrates an embodiment of a process for setting a first time to collision threshold and a second time to collision threshold. In step 11402, the response system 188 can determine a minimum reaction time for avoiding a collision. In step 11404, the response system 188 can receive target and host vehicle information such as location, relative speeds, absolute speeds, as well as any other information. In step 11406, the response system 188 can determine a first initial threshold setting and a second initial threshold setting. In some cases, the first initial threshold setting corresponds to the threshold setting for warning a driver. In some cases, the second initial threshold setting corresponds to the threshold setting for warning a driver and also operating braking and/or seat belt pretensioning.” P[0806];
the claimed setting a driver status based on whether a driver input is received within the predetermined window of time, “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 114), “The term “driver state index” refers to a measure of the drowsiness and/or distractedness of a driver. In some cases, the driver state index could be given as a numerical value. In other cases, the driver state index could be given as a non-numerical value. Moreover, the driver state index can range from values associated with complete alertness to values associated with extreme drowsiness or even a state in which the driver is asleep. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least drowsy and 4 is the most drowsy. In another embodiment, the driver state index could take on values from 1-10. Further, the driver state index can range from values associated with complete attentiveness to values associated with extreme distraction. In one embodiment, the driver state index could take on the values 1, 2, 3 and 4, where 1 is the least distracted and 4 is the most distracted.” P[0515], and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807]; and
the claimed activating an autonomous driving mode according to the driver status, “when the driver is very distracted (e.g., very drowsy and/or possibly asleep), some vehicle systems may be modified to automatically control the vehicle, in a full or semi-autonomous mode” P[0856], and wherein the claimed autonomous driving mode generates a braking signal in response to sensor data indicating that a proximity to the object exceeds a threshold level, “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), and “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116).
Fung et al do not explicitly teach the claimed driver status is based on whether driver input is received within a predetermined time.  The determination of the driver state in Fung et al could use any number a ways to set the driver state index number.  Once the driver state index is determined, then the functions of Fung et al would occur as disclosed by Fung et al.  Fung et al is merely lacking the explicit way in which the driver state is determined.  Kim et al teach the claimed driver status is based on whether driver input is received within a predetermined time, “The brake reaction time determiner 420 determines that the driver is in a driver inattentive state when the brake reaction time is slower than a predetermined threshold.” (translation page 3 lines 36 and 37).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the brake reaction time determiner of Kim et al in order to keep the driver and vehicle safe when the driving ability is decreased by a careless situation (Kim et al translation page 2 lines 15 thru 17).
Regarding claim 16 Fung et al teach the claimed condition comprises a braking condition based on the sensor data, “the vehicle information sensing device 1908 can measure vehicle information directly from the vehicle 1900, such as the lane position, lane deviation, linear and angular vehicle position, velocity and acceleration, distance from potential obstacles in front of, beside and behind the vehicle 1900, reliance on cruise control, reliance on assisted steering and reaction to known obstacles, such as construction barricades, traffic signals, and stopped vehicles.” P[0426], “a third vehicle information sensing device 1908 can be an ultrasonic detector for measuring the distance from the vehicle 1900 to any potential obstacles located around the vehicle 1900” P[0427], “using information about the velocities of the host and target vehicles as well as the relative distance between the vehicles can be used to estimate a time to collision. The response system 188 can determine if warnings and/or other operations should be performed according to the estimated time to collision.” P[0801], and “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), and wherein the claimed pedal is of a braking system to receive driver input, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422], and “Referring now to FIG. 77, as the driver 102 becomes drowsy, the response system 188 can modify the control of the ABS system 204. In particular, in some cases, one or more operating parameters of the ABS system 204 can be changed to decrease the stopping distance. In this case shown in FIG. 77, as the driver 102 depresses a brake pedal 7606, the motor vehicle 100 can travel to a second stopping distance 7608 before coming to a complete stop. In one embodiment, the second stopping distance 7608 can be substantially shorter than the first stopping distance 7602. In other words, the stopping distance can be decreased when the driver 102 is drowsy. Since a drowsy driver can engage the brake pedal later due to a reduced awareness, the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver.” P[0727].
Regarding claim 17 Fung et al teach the claimed automatically generating the brake signal in response to the driver input not being received within the predetermined time following the braking condition, “FIG. 113 illustrates an embodiment of a process for operating a collision mitigation braking system in response to driver state. In step 11302, the response system 188 can receive target vehicle information and host vehicle information. For example, in some cases the response system 188 can receive the speed, location, and/or bearing of the target vehicle as well as the host vehicle. In step 11304, the response system 188 can determine the location of an object in the sensing area, such as a target vehicle. In step 11306, the response system 188 can determine the time to collision with the target vehicle.” (P[0802] and Figure 113), “If the time to collision is greater than the second time to collision threshold, the response system 188 can enter a second warning stage at step 11316.” (P[0805] and Figure 113), “In step 11612, the response system 188 can apply light braking automatically in order to slow the vehicle.” (P[0810] and Figure 116), “in step 11408, the response system 188 can determine the driver state index of the driver” (P[0806] and Figure 14), and “the first time to collision threshold and the second time to collision threshold can be decreased as the driver state index of a driver increases. This allows the response system 188 to provide earlier warnings of potential hazards when a driver is drowsy. Moreover, the timing of the warnings varies in proportion to the driver state index.” P[0807].
Fung et al do not explicitly teach the claimed driver input not being received within the predetermined time following the braking condition.  Kim et al teach, “The brake reaction time determiner 420 determines that the driver is in a driver inattentive state when the brake reaction time is slower than a predetermined threshold.” (translation page 3 lines 36 and 37).  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system for responding to a driver state of Fung et al with the brake reaction time determiner and carelessness level determination unit of Kim et al in order to keep the driver and vehicle safe when the driving ability is decreased by a careless situation (Kim et al translation page 2 lines 15 thru 17).
Regarding claim 18 Fung et al teach the claimed activating an audio or visual indicator in response to the braking condition, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111).
Regarding claim 19 Fung et al teach the claimed condition is generated by a test system to measure driver reaction time, “the ability of the response system 188 to decrease the stopping distance can help compensate for the reduced reaction time of the driver” P[0727], “As indicated in FIG. 25, upon detecting that a driver is drowsy or otherwise inattentive, the response system 188 can control the electronic stability control system 202, the antilock brake system 204, the brake assist system 206, and the brake prefill system 208 in a manner that compensates for the potentially slower reaction time of the driver. For example, in some cases, response system 188 can operate the electronic stability control system 202 to improve steering precision and enhance stability.” P[0501], “In step 10102, the response system 188 determines a minimum reaction time for vehicle recovery. In some cases, the minimum reaction time is associated with the minimum amount of time for a vehicle to avoid a lane crossing once a driver becomes aware of the potential lane crossing.” P[0778], “In step 10106, the response system 188 determines an initial threshold setting from the minimum reaction time and the vehicle operating information. In step 10108, the response system 188 determines the body index state of the driver.” P[0779], and “FIG. 114 illustrates an embodiment of a process for setting a first time to collision threshold and a second time to collision threshold. In step 11402, the response system 188 can determine a minimum reaction time for avoiding a collision. In step 11404, the response system 188 can receive target and host vehicle information such as location, relative speeds, absolute speeds, as well as any other information. In step 11406, the response system 188 can determine a first initial threshold setting and a second initial threshold setting. In some cases, the first initial threshold setting corresponds to the threshold setting for warning a driver. In some cases, the second initial threshold setting corresponds to the threshold setting for warning a driver and also operating braking and/or seat belt pretensioning.” P[0806].  The response system 188 (Figure 1A ECU 106) equates to the claimed test system.
Regarding claim 20 Fung et al teach the claimed condition includes a visual indicator, “The driver alert device 1910 can be an output device of the vehicle 1900 that outputs a visual, mechanical, or audio signal to alert the driver 1904 to the reduction in vehicle control, which would allow the driver 1904 to take action, such as pulling the vehicle 1900 over, stopping the vehicle 1900, or swerving the vehicle 1900.” P[0428], and “Referring now to FIG. 111, the motor vehicle 100 continues to approach the target vehicle 10902. At this point, the motor vehicle 100 and the target vehicle 10902 are separated by a distance D2. This distance is below the threshold for activating a forward collision warning 11102. In some cases, the warning could be provided as a visual alert and/or an audible alert. However, because the driver is alert, the distance D2 is not determined to be small enough to activate additional collision mitigation provisions, such as automatic braking and/or automatic seat belt pretensioning.” (P[0800] and Figure 111), and the claimed driver input is an actuation of the brake pedal of the braking system, “Driver control input devices (not shown) include, but are not limited to, a steering wheel, accelerator pedal, and brake pedal.” P[0422].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALE W HILGENDORF whose telephone number is (571)272-9635. The examiner can normally be reached Monday - Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DALE W HILGENDORF/Primary Examiner, Art Unit 3662